Bullard, J.
The plaintiffs styling themselves surviving partners, and trading under the firm of N. & J. Dick & Co., obtained from the judge of the ninth district an order of seizure and sale, upon exhibiting an authentic copy of a judgment rendered in the state of Mississippi against the defendant.
The defendant made opposition to the proceeding on various grounds, and among others, that the plaintiffs are not authorized to sue as surviving partners, and the opposition being admitted, the sheriff was enjoined from further proceedings, but without any security being given on the part of the defendant, he being exempted by the order of the judge from giving security.
Before the court had acted upon this opposition, or any issue had been joined upon it, the defendant applied to the district judge for leave to appeal from the order of seizure and sale itself, and it was allowed, returnable to the present term, and bond was given as required by the order of the judge.
The appellant urges that according to repeated decisions of this court, surviving partners have no capacity to sue for a debt due to the partnership, and that consequently the order of seizure issued improvidently and illegally. We cannot consider the question open. 6 La., 683. 7 Id., 194. 13 Id., 484.
This objection being fatal, it is not necessary to examine other alleged errors in the proceeding.
It is therefore ordered that- the judgment directing the exe-cutory process to issue be rescinded, and that the writ be quashed and set aside, and that the plaintiffs pay the costs in both courts.